ADDvantage Technologies Group, Inc.


Incentive Compensation Plan –
Senior Management


 
Section I

 
Plan Objectives



 
This incentive compensation plan has been established to accomplish several
important objectives:



·  
Improve company profitability and performance.

·  
Provide participants with an incentive to contribute at the highest level in
growing company profits.

·  
Provide significant incentive opportunities to plan participants, in line with
demonstrated results.

·  
Enable the company to attract, motivate and retain high-caliber talent.





Section II
Plan Participants


Participation in this incentive compensation plan will be limited to those
individuals in positions to have direct and significant influence on company
performance and profitability.


Initially, participation in this plan will be limited to the following key
personnel:


· Chairman of the Board
· President/CEO
· Executive Vice President, COO (position currently vacant)
· Vice President, Finance (CFO)


Other participants may be included in the plan, subject to approval by the
Compensation Committee of the Board of Directors.




Section III
Basic Plan Provisions


1.
Awards under this incentive plan will be based on actual earnings before
interest and taxes (EBIT) in relation to established performance targets.

 
2.
Annually, a Target for EBIT will be established.  The Target will be based on
the following basic formula:



 
Previous Year’s Sales

x      1.10                               
=      Sales Threshold
x      16.0%  ROS*                               
=      EBIT Target


 
For example, if sales in FY-07 were $65.6 million, then the EBIT Target would be
set as follows:



 
$65.6 mil.  x  1.10  = $72.2 mil.  x  16.0%  = $11.6 mil.



3.
The primary basis for determining incentive awards will be actual EBIT in
relation to the EBIT Target.  The following schedule will be used in determining
incentive awards:



%
Target                           CEO                         COO                             CFO
                                              (% Salary)               (%
Salary)                    (% Salary)


               80%                              15%                       
11.25%                           7.5%
               90%                              20%                       
15.0%                           10.0%
             100%                              25%                        18.8%                          
12.5%
             110%                              30%                       
22.5%                           15.0%
             120%                              35%                       
26.3%                           17.5%
             130%                              40%                       
30.0%                           20.0%
             140%                              45%                       
33.8%                           22.5%
             150%                              50%                       
37.5%                           25.0%
             160+%                            55%                       
41.3%                           27.5%


4.
The incentive award as a percentage of salary for the Chairman will be the same
as for the President/CEO.  For example, if the company earns 110% of Target,
then the Chairman and President/CEO will earn a 30% incentive award, as a
percentage of annual salary, and the COO will earn 22.5% and the CFO will earn a
15% incentive award.








--------------------------------------------------------------------------------

 
*  EBIT as a percentage of annual sales.

 


 
 

--------------------------------------------------------------------------------

 



 
Section IV

 
Payment of Incentive Awards



Incentive awards under this plan will be paid following the close of the fiscal
year, once audited financial statements are available.  Normally, incentive
awards will be paid no later than December of the following fiscal year.


The following guidelines will be observed in determining and paying incentive
awards to plan participants:


·  
Incentive awards will be calculated as a percentage of the actual base salary
paid to the participant during the year in which the award is earned.

·  
The participant’s performance must be assessed as at least “meets expectations”
or no incentive award will be earned or paid.

·  
The participant must be employed by the company at the time the award is paid in
order to be eligible for payment.

·  
The payment of incentive awards may not cause the company to earn less in net
income than a 10% return on sales.

·  
All incentive awards will be approved by the Compensation Committee of the Board
of Directors.





 
Section V

 
Plan Administration



This incentive compensation plan will be administered by the Compensation
Committee of the Board of Directors.  No member of the Compensation Committee
will be a participant in this plan.


The Compensation Committee will exercise the following responsibilities in the
administration of this plan:


·  
Adopting the plan and approving its provisions.

·  
Revising the performance targets in the plan and the associated incentive
opportunities available to participants.

·  
Monitoring and evaluating performance in relation to established performance
targets.

·  
Monitoring the plan, in relation to its objectives, and revising or
discontinuing it as appropriate.

·  
Approving incentive awards to participants.



This incentive plan may be modified or discontinued, at any time, without
advance notice to participants.  Moreover, this incentive plan does not
represent an employment contract nor a commitment by the company to the
employment of any plan participant for a specified term.


 
*     *     *     *     *     *     *

 
March 5 – 2008

 
 



 


 
 

--------------------------------------------------------------------------------

 
